Duckworth, Chief Justice.
On motions for summary judgment filed by two intervenors in a receivership case in which the priority of loan deeds is involved, the court considered various affidavits, a plea of res judicata setting up an earlier ruling in 1967 that had allegedly become the law of the case some seven months prior to this hearing, and .thereafter granted a summary judgment in favor of the appellee-cross appellant and denied a like request of the appellant-cross appellee, but in doing so stated it overruled the plea of res judicata. The main appeal complains of the granting of the summary judgment in favor of the intervenor, Gainesville National Bank, which by cross appeal complains of the failure to sustain its plea of res judicata. Held:
Under the Appellate Practice Act of 1965 (Ga. L. 1965, p. 18; Code Ann. § 6-701), the ruling of March 31, 1967, which was final as to these litigants who are intervenors only, and which granted Gainesville National Bank leave to sell land as the holder of a security deed, became the law of the case where no appeal was taken from the judgment by the holder of another security deed to the same property, which was served with the proceedings and given an opportunity to be heard. It was error to overrule the plea of res judicata, but this error *151was rendered harmless by the summary judgment in favor of the bank. Accordingly, the lower court did not err in granting a summary judgment in favor of the bank although stating another reason than the granting of its plea of res judicata. Code § 110-501; McCollum v. Lark, 187 Ga. 292 (200 SE 276); Bowman v. Bowman, 215 Ga. 560 (111 SE2d 226). Where the court is right for any reason its judgment will not be reversed. The judgment on the main appeal is thus affirmed and reversed on the cross appeal which is shown to be meritorious.
Argued February 12, 1968
Decided March 7, 1968
Rehearing denied March 21, 1968.
Hammond Johnson, Jr., for appellant.
B. Wilson Smith, Jr., John H. Smith, Perry S. Oliver, John N. Crudup, Jack C. Bell, for appellees.

Judgment affirmed on the main appeal; reversed on cross appeal.


All the Justices concur.